Citation Nr: 0026158	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-40 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected patellofemoral 
syndrome.

2.  Entitlement to an increased disability rating for right 
knee patellofemoral syndrome, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for left 
knee patellofemoral syndrome, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for right 
heel plantar fasciitis/tendonitis with retrocalcaneal 
bursitis, currently rated as 10 percent disabling.

5.  Entitlement to an increased disability rating for left 
heel plantar fasciitis/tendonitis with retrocalcaneal 
bursitis, currently rated as 10 percent disabling, and also 
separately rated as 20 percent disability rating for peroneal 
nerve damage of the left lower extremity.


6.  Entitlement to an increased disability rating for 
bilateral iritis, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1987 to 
August 1990. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in June 1993 
September and April 1997 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Petersburg, 
Florida.  The June 1993 rating decision denied compensable 
disability ratings for right heel plantar fasciitis and left 
heel plantar fasciitis.  An April 1997 rating decision, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for fibromyalgia, denied a disability 
rating in excess of 10 percent for right knee patellofemoral 
syndrome, denied a disability rating in excess of 10 percent 
for left knee patellofemoral syndrome, and denied a 
compensable disability rating for bilateral iritis.

During the pendency of this appeal, an October 1998 RO 
determination increased the veteran's disability ratings for 
right heel plantar fasciitis/tendonitis with retrocalcaneal 
bursitis and left heel plantar fasciitis/tendonitis with 
retrocalcaneal bursitis to 10 percent, each.  Moreover, this 
October 1998 RO determination awarded the veteran a separate 
20 percent disability rating for peroneal nerve damage of the 
left lower extremity associated with her service-connected 
left heel plantar fasciitis/tendonitis with retrocalcaneal 
bursitis.  Inasmuch as the veteran has continued to express 
dissatisfaction with these ratings, has otherwise not 
withdrawn his appeal, and in light of the fact that the 
maximum schedular disability ratings have not been assigned 
to date, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Also before the Board are the issues of entitlement to 
disability ratings in excess of 10 percent for separately 
rated right heel and left heel plantar fasciitis/tendonitis 
with retrocalcaneal bursitis, as well as a separately rated 
20 percent disability rating for peroneal nerve damage of the 
left lower extremity, which has been associated with service-
connected left heel plantar fasciitis/tendonitis with 
retrocalcaneal bursitis.  The notes that these issues will be 
addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus or link between 
the veteran's diagnosed fibromyalgia and his period of active 
duty service, or as a result of service-connected 
patellofemoral syndrome.

2.  The veteran's right knee patellofemoral syndrome, 
although symptomatic of pain, tenderness, noncompensable 
limitation of motion, instances of pain on motion, weakness, 
slight effusion, and slight bogginess, there is no evidence 
of any subluxation or lateral instability; therefore, the 
disability is not shown to be productive of more than slight 
knee impairment.  


3.  The veteran's left knee patellofemoral syndrome, although 
symptomatic of pain, tenderness, noncompensable limitation of 
motion, instances of pain on motion, weakness, slight 
effusion, and slight bogginess, there is no evidence of any 
subluxation or lateral instability; therefore, the disability 
is not shown to be productive of more than slight knee 
impairment.

4.  There is no X-ray evidence of arthritis of the knees.

5.  The veteran's bilateral iritis is shown by the medical 
evidence of record to be recurrent, and therefore, a chronic 
disability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for fibromyalgia, to include as secondary to patellofemoral 
syndrome, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The schedular criteria for a compensable disability 
rating for the veteran's right knee patellofemoral syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999). 

3.  The schedular criteria for a compensable disability 
rating for the veteran's left knee patellofemoral syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999).

4.  The schedular criteria for a 10 percent disability rating 
for the veteran's bilateral iritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.84a, Diagnostic Codes 6003, 6009 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for Fibromyalgia

The veteran contends that he sustained fibromyalgia during or 
as a result of active duty service.  The law provides that 
service connection will be established for a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, if the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

The veteran's service medical records are devoid of any 
indication that the veteran complained of, was treated for, 
or diagnosed with, fibromyalgia.

The relevant post-service medical records begin with a June 
1996 VA clinical record, which contains an assessment of 
"possible fibromyalgia."  A later June 1996 VA clinical 
record notes that the veteran exhibited multiple pain and 
tender points; the assessment included "rule out 
fibromyalgia."  A July 1996 VA clinical record includes an 
assessment of fibromyalgia.  

An October 1996 letter from a VA physician states that the 
veteran "is currently experiencing a number of medical 
problems and is being treated for fibromyalgia (which can 
affect her knees, feet, and back) and anemia.  Due to these 
conditions, she is taking medication for spasm and 
sleeping."  

A November 1996 VA orthopedic examination report notes that 
the veteran's claims file was reviewed.  The diagnoses 
included "[f]ibromyalgia of both knees - a subjective 
diagnosis."  The examiner further commented that "in my 
opinion the diagnosis of fibromyalgia in this veteran refers 
to the pain that was diagnoses as patellofemoral syndrome." 

A June 1997 VA letter from the same VA physician who wrote 
the October 1996 letter states that the veteran 

has a diagnosis of fibromyalgia.  It was made 
utilizing the criterion established by the American 
College of Rheumatology.  This included pain in 
over 1/2 of the body, multiple tender points in well 
defined areas and an inability for restful sleep.  
Pain in the patellofemoral and plantar fasciitis 
are not part of fibromyalgia and is separate." 

A later June 1997 VA physician's note states that 
"[f]ibromyalgia and patellofemoral syndrome are separate 
diagnoses.  The etiology of fibromyalgia is unknown."

The Board concludes that the evidence of record is 
insufficient to render the veteran's claim of entitlement to 
service connection for fibromyalgia well grounded.  Although 
numerous medical records diagnose the veteran with 
fibromyalgia, there is no medical evidence linking such a 
diagnosis to a disease or injury incurred in service.  
Without medical evidence of a nexus or link between his 
currently diagnosed fibromyalgia and service, the veteran's 
claim for service connection is not well grounded.  Moreover, 
as the diagnoses of fibromyalgia did not arise until six 
years after service, the evidence is not enough to well 
ground the veteran's claim on the basis of continuity of 
symptomatology under Savage.

The veteran also contends that her fibromyalgia is secondary 
to her service-connected bilateral patellofemoral knee 
syndrome, and maintains that the November 1996 VA orthopedic 
examination report supports this contention.  The Board 
finds, however, that this claim of secondary service 
connection is also not well grounded.  The November 1996 VA 
orthopedic examination report specifically states that the 
diagnosis of fibromyalgia of the knees was subjective, and 
indicates that her knee pain was due to her service-connected 
patellofemoral knee syndrome rather than fibromyalgia.  In 
any case, two subsequent medical records very specifically 
explain that the patellofemoral syndrome of the knees is 
unrelated to the diagnosis of fibromyalgia.  As the medical 
evidence provides no nexus or link between fibromyalgia and 
patellofemoral knee syndrome, the veteran's claim of 
secondary service-connection fibromyalgia under 38 C.F.R. 
§ 3.310 and is not well grounded. 

The only evidence of record to support the veteran's claim of 
service connection for a fibromyalgia is the veteran's 
variously dated written contentions and July 1998 RO hearing 
testimony.  However, as a matter of law, these statements do 
not satisfy the medical diagnosis or medical nexus 
requirements and cannot, therefore, render her claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  In other words, what is needed to well-
ground the veteran's claim is medical evidence showing that 
his current fibromyalgia is related to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of causation is required to render his claim well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

I.  Increased Ratings Claims

The veteran claims that she has suffered an increase in the 
severity of her service-connected right and left knee 
disabilities.  When a veteran is seeking an increased rating, 
such an assertion of an increase in severity is sufficient to 
render the increased rating claim well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  After 
noting that the claims file includes the veteran's service 
medical records, VA examination reports, radiology reports, 
and treatment records, as well as the his variously dated 
written statements and RO hearing testimony, the Board finds 
that the record as it stands is adequate to allow for 
equitable review of the increased rating claim and that no 
further action is necessary to meet the duty to assist the 
veteran. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Pursuant to a June 1990 rating decision, the veteran was 
initially granted service connection for right knee 
patellofemoral knee syndrome, left knee patellofemoral knee 
syndrome, and bilateral iritis, and assigned a noncompensable 
disability rating for each, all effective August 23, 1990.  
In accordance with a June 1993 rating decision, the veteran's 
disability ratings for right knee patellofemoral knee 
syndrome, left knee patellofemoral knee syndrome, and 
bilateral iritis were increased to 10 percent, effective 
February 1, 1993 for the knees and May 19, 1993 for the 
iritis.  A December 1994 rating decision reduced the 
veteran's disability rating for iritis to a noncompensable 
rating, effective April 1, 1995.  

A.  Bilateral Patellofemoral Knee Syndrome

An April 1993 VA general medical examination report includes 
an examination of the knees, which found no subluxation, 
instability, pain, tenderness, heat erythema, crepitus, 
clicking, but there was slight bogginess.  Range of motion of 
the right knee 0 to 100 degrees active and 0 to 130 degrees 
passive, while the left knee exhibited 0 to 125 degrees 
active and 0 to 135 degrees passive. 

An October 1994 VA orthopedic examination report did not 
address the veteran's service-connected patellofemoral knee 
disabilities.  

A November 1994 radiology report of the right knee revealed 
moderate degenerative changes in both the medial and lateral 
menisci with a probable tear in the anterior horn of the 
lateral meniscus, but the ligaments appeared intact and there 
was no appreciable effusion was recognized.  A radiology 
report of the left knee of the same date revealed a probable 
horizontal tear in the posterior horn of the left medial 
meniscus; the exam was otherwise normal.

An April 1995 VA treatment record notes objective evidence of 
left knee pain, weakness, and limitation of motion; the 
assessment was left knee pain associated with a probable tear 
in the anterior horn of the lateral menisci.

A July 1995 VA examination of the knees found no swelling, 
effusion, or laxity, but there was diffuse tenderness about 
the knees.  Range of motion was 0 to 120 degrees bilaterally, 
with pain on extreme flexion.  There was also a positive 
patellar compression test.

A June 1996 VA clinical assessed the veteran with moderate 
degenerative joint disease based on the November 1994 
radiology report already detailed herein.

A November 1996 orthopedic examination report recounts the 
veteran's complaints of knee pain.  Objectively, there was 
pain upon lateral manipulation of both knees, as well as on 
drawer pull.  However, the knees exhibited no swelling, 
deformity, subluxation, lateral instability, nonunion, or 
loose motion.  In both knees flexion was to 70 degrees and 
extension was to 0 degrees.  The diagnoses included 
patellofemoral syndrome, subjective fibromyalgia of both 
knees, and a questionable tear of the right lateral meniscus 
by magnetic resonance imaging.

A November 1996 VA radiology report revealed a normal 
examination.  A December 1996 VA radiology report of the 
right knee revealed no evidence of a meniscal tear, but there 
was small joint effusion. 

A July 1998 VA orthopedic examination report recites the 
veteran's complaints of constant pain in both knees, as well 
as acute flare-ups two or three times a day.  Range of motion 
was from 0 degrees to 90 degrees, bilaterally.  The range of 
motion was in consideration of pain, fatigue, weakness, and 
coordination.  There was no deformity or loose motion.  The 
diagnosis was bilateral patellofemoral syndrome.

The remaining evidence consists of the veteran's variously 
dated written statement and RO hearing testimony, in which 
the veteran contends that her bilateral patellofemoral knee 
syndrome is of such severity to justify a rating in excess of 
10 percent for each knee.  

The veteran's bilateral knee disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  This Code 
enunciates the guidelines for rating recurrent subluxation, 
lateral instability, or other impairment of the knee, and 
provides for a 30 percent disability rating for severe 
impairment, a 20 percent disability rating for moderate 
impairment, and a 10 percent disability rating for slight 
impairment.  

A review of the medical evidence reveals that the veteran has 
sustained some tearing of the cartilage in both knees, but 
there is no evidence that the veteran ever underwent surgery 
to correct these tears.  The medical evidence also shows that 
she has suffered from varying degrees of pain, tenderness, 
and noncompensable limitation of motion, as well as instances 
of pain on motion, weakness, slight effusion, and slight 
bogginess.  However, there was no evidence of any subluxation 
or lateral instability.  Without medical evidence of symptoms 
of any subluxation or lateral instability, the assignment of 
an increased disability is not warranted.  The veteran's 
symptoms are slight in nature when they are applied to the 
schedular criteria provided, and thus most closely 
approximate the current 10 percent ratings assigned for each 
knee.   

The Board has also considered Diagnostic Codes 5256, 5258, 
5260, 5261, 5262, and 5263 under 38 C.F.R. § 4.71a, which 
provide for ratings in excess of 10 percent.  However, as the 
veteran does not exhibit ankylosis, semilunar dislocation of 
cartilage with frequent episodes of locking, pain, effusion, 
compensable limitation of flexion, extension, nonunion, or 
malunion, or genu recurvatum, a compensable rating is not 
warranted.

The Board has also considered the application of Diagnostic 
Codes 5003 and 5010 in assigning the veteran his 
noncompensable rating, the Board finds that the application 
of these Diagnostic Codes is inapplicable because there is no 
X-ray evidence of arthritis in the knees.  See VAOPGCPREC 23-
97 (O.G.C. Prec. 23-97); 62 Fed. Reg. 63604 (1997).  The 
Board notes that the November 1994 radiology report of the 
right knee detailing moderate degenerative changes in both 
the medial and lateral menisci is not evidence of arthritis.

In addition, the Board has considered the application of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the affect of weakness, fatigability, 
incoordination, and pain on movement may have with respect to 
functional loss.  Although the veteran complained of regular 
flare-ups and there was objective evidence of pain on motion 
and weakness, there is no evidence showing that such symptoms 
have resulted in additional limitation of function to warrant 
the assignment of ratings in excess of 10 percent. 

B.  Bilateral Iritis

As was noted earlier, pursuant to a December 1994 RO rating 
decision, the disability rating assigned for the veteran's 
bilateral iritis was reduced from 10 percent to a 
noncompensable rating, effective April 1, 1995.  The veteran 
contends that her bilateral iritis is of such severity that 
an increased disability rating is warranted.  

A May 1996 VA treatment record reveals positive trace flare 
cells and dilation of the right eye.  The impression was 
exacerbation of iritis in the right eye.

A November 1996 VA ophthalmology examination report recounts 
the veteran's history of iritis, including the veteran's 
complaint that she had a flare-up two weeks prior.  
Objectively, visual acuity in the right eye was 20/30 
corrected or uncorrected, while in the left eye visual acuity 
was 20/30 uncorrected and 20/20 corrected.  There was no 
double vision or visual field deficit, the cornea and lens of 
each eye were clear, the anterior chamber of each eye were 
deep and clear, there were no cells of flare, the fundus in 
each eye were normal, and there was no evidence of glaucoma.  
The diagnoses were no ocular abnormalities at the time of 
examination, and recurrent iritis, by history.  

An October 1997 VA ophthalmology clinical record notes the 
veteran's history of recurrent iritis and appears to indicate 
that the veteran exhibited positive cells of flare in the 
left eye; the assessment was anterior uveitis.  A later 
October 1997 VA ophthalmology clinical record notes mild 
edema and cells of flare in the eye; the assessment was 
bilateral iritis. 

A November 1997 VA ophthalmology clinical record suggests 
continued cells of flare and edema of eyes.

A March 1998 VA ophthalmology examination report recites the 
veteran's history of iritis and her complaints that the 
iritis regularly recurs.  Objectively, visual acuity in the 
right eye and left eye were both 20/30 uncorrected and 20/20 
corrected.  There was no double vision or visual field 
deficit, the cornea and lens of each eye were clear, the 
anterior chamber of each eye were deep and clear, the fundus 
in each eye were normal, and there was no evidence of 
glaucoma.  The diagnosis was no ocular abnormalities at the 
time of the examination.  

The remaining evidence consists of the veteran's variously 
dated written statement and RO hearing testimony, in which 
the veteran contends that the severity of her bilateral 
iritis is sufficient afford the veteran a compensable 
disability rating.  

The veteran's right eye disability is evaluated under 38 
C.F.R. § 4.84, Diagnostic Code 6003.  According to Diagnostic 
Code 6009, ratings for unhealed eye injuries and other 
diseases of the eyes listed in Diagnostic Codes 6000 through 
6008 (uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage and 
detachment of the retina), in chronic form, are to be rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology.  38 
C.F.R. § 4.84a, Part 4, Diagnostic Codes 6003, 6009.

After a review of the evidence of record, the Board finds 
that the minimum 10 percent disability rating for his 
bilateral iritis is warranted.  VA medical records dated in 
May 1996, October 1996, and November 1996 reveal that the 
veteran's iritis is recurrent, becoming active periodically.  
Under the criteria of Diagnostic Codes 6003 and 6009, chronic 
iritis is to be rated at the minimum 10 percent rating if it 
is chronic.  As the veteran's iritis is shown to be 
recurrent, and therefore chronic, the assignment of the 
minimum 10 percent disability is warranted.  

Diagnostic Code 6009 further provides that the assignment of 
a minimum 10 percent rating during active pathology is 10 
percent, but that additional ratings between 10 percent and 
100 percent may be assigned based on the severity of the 
active pathology manifested.  The Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 10 percent, as there is no 
medical evidence of impairment of visual acuity or field 
loss, pain, rest-requirements or episodic incapacity.

C. Conclusion

In rendering this decision, the Board has also considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations, but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service connected disabilities at 
issue have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, to the extent that the foregoing decision did not 
afford the relief requested by the veteran, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to permit a more favorable resolution 
of the appeal on those issues. 


ORDER

A well-grounded claim not having been submitted, service 
connection for fibromyalgia is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee patellofemoral syndrome is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee patellofemoral syndrome is denied.

Entitlement to a 10 percent disability rating for bilateral 
iritis is granted.


REMAND

The Board finds that the issues of entitlement to ratings in 
excess of 10 percent for right heel plantar 
fasciitis/tendonitis with retrocalcaneal bursitis and left 
heel plantar fasciitis/tendonitis with retrocalcaneal 
bursitis concern complex factual and medical issues that 
require further development before the Board may go forward 
with appellate review.  

At the outset, the Board notes that pursuant to a June 1990 
rating decision, the veteran was initially granted service 
connection separately for right heel fasciitis and left heel 
plantar fasciitis, and assigned a noncompensable disability 
rating for each, effective August 23, 1990.  An October 1998 
RO hearing officer decision expanded the issues of right heel 
and left heel plantar fasciitis to include tendonitis with 
retrocalcaneal bursitis.  Moreover, the October 1998 RO 
hearing officer decision increased the veteran's disability 
ratings for right heel and left heel plantar 
fasciitis/tendonitis with retrocalcaneal bursitis, to 10 
percent each, and awarded the veteran a separate 20 percent 
disability rating for peroneal nerve damage of the left lower 
extremity associated with service-connected left heel plantar 
fasciitis/tendonitis with retrocalcaneal bursitis, all 
effective October 29, 1992.

An April 1993 VA podiatry examination report notes the 
veteran's complaints of bilateral foot pain and heel 
swelling.  The diagnosis was bilateral plantar fasciitis by 
history.  A contemporaneous VA general medical examination 
report states that the veteran walked on her heels with pain, 
but that gait and posture were normal and that heel-toe and 
tandem walks were intact; the diagnosis was a history of 
plantar fasciitis, tibial tendonitis, and heel spur syndrome.   

An October 1993 VA treatment record assessed the veteran with 
left foot and ankle retrocalcaneal bursitis and 
posteriortibial tendonitis.  A contemporaneous podiatry 
consultation record focused primarily on the complained of 
left ankle pain, but a decreased left arch and a lack of left 
foot rearfoot eversion when standing on her toes were 
observed.   The assessment was rule out posterior tibial 
tendon dysfunction, pes planus, and rule out Achilles 
tendonitis.

An October 1994 VA orthopedic examination report recites the 
veteran's complaints of pain and swelling in both heels and 
feet.  Objectively, it was noted that the veteran was taking 
prescription medication for spasm in both feet.  Range of 
motion was as follows: right foot - inversion from 0 to 20 
degrees, eversion from 0 to 15 degrees, plantar flexion to 30 
degrees, and dorsiflexion from 0 to 15 degrees; and left foot 
- inversion 0 to 5 degrees, eversion 0 to five degrees, 
plantar flexion 0 to 10 degrees, and dorsiflexion 0 to 5 
degrees.  The left foot was cooler than the right foot and 
there was moderate swelling of the left foot, and there was 
moderately severe pain to palpation of the left Achilles 
tendon and the area of the posterior tibialis tendon.  There 
was also severe pain on active and passive mobility of the 
left foot.  The diagnoses included reflex sympathetic 
dystrophy left foot, fasciitis on the plant of both feet by 
history, and spasm on the feet due to pain in both legs, left 
more than right.  The examiner further comments that the 
veteran exhibited marked tenderness and moderate swelling of 
the left foot.  

A November 1994 VA radiology report revealed that there was 
slight displacement of the first metatarsal sesamoid, but no 
definite evidence of hallux valgus at this time.  The study 
was otherwise radiographically normal.

A July 1996 examination of the feet revealed tenderness over 
the distal Achilles insertion into the calcaneous, but 
posture, gait, and function appeared normal.  The diagnoses 
included calcaneal spurs by history, and bilateral 
retrocalcaneal or Achilles bursitis.  The examiner further 
opined that "[i]t is certainly very likely that the 
veteran's foot problem[s] [are] certainly service-connected 
and the cause of her ankle instability."  The Board notes 
here that the claims file includes various medical records 
detailing the veteran's bilateral ankle disability, which 
have not been summarized herein.  

A November 1996 VA orthopedic examination report notes that 
the claims file was reviewed.  There was no inability in 
standing, squatting, or rising on toes and heels, although 
the veteran complained of pain upon performing these 
maneuvers.  Function and gait were described as normal and 
there were no secondary skin or vascular changes noted.  The 
diagnoses were hallux valgus, pes planus, Achilles 
tendinitis, and plantar fasciitis of both feet.  A 
contemporaneous radiology report of the feet was normal.  

A July 1998 VA podiatry clinical record revealed that that 
veteran exhibited bilateral foot edema, hypersensitivity of 
the left peroneal nerve, severe bilateral flat foot and 
hallux valgus deformities, retrocalcaneal bursitis, and 
chronic plantar fasciitis secondary to flat foot deformity.  
The impression was severe bilateral flat foot deformity, 
chronic bilateral plantar fasciitis, bilateral retrocalcaneal 
bursitis, and peroneal nerve damage left leg.  The clinician 
further commented that the veteran's "numerous foot problems 
significantly limited her ability to ambulate for long 
periods of time or stand for long periods of time."  

A July 1998 peripheral nerves examination report explains 
that the veteran exhibited a foot drop and steppage gait 
consistent with peroneal nerve damage as a result of her 
service-connected left foot disability.  The veteran was 
observed to be barely picking up her left foot to keep her 
toes from dragging, and there was evidence of some loss of 
sensation of the medial surface of the distal phalanx of the 
big toe.  The diagnosis was peroneal nerve damage of the left 
lower extremity, which is felt to have an etiology from her 
foot injury while on active duty.

A July 1998 VA podiatry examination report notes that the 
veteran's claims file was reviewed.  The veteran complained 
of flare-ups three times a week, worse on the left than on 
the right, which is precipitated by prolonged weightbearing.  
She states that she must wear sneakers all the time, and that 
she also uses shoe inserts and a left ankle brace.  
Objectively, there was bilateral hallux valgus disease and 
swelling of the first metatarsal phalangeal joint, 
bilaterally.  She had difficulty standing on her toes and she 
was unable to stand on her heels and she also had difficulty 
in squatting because of knee pain.  Her gait was flatfooted 
and she also had hammertoes.  However, there were no 
significant skin or vascular changes, and there were no 
significant changes in the Achilles tendon with weightbearing 
or non-weightbearing.  The diagnoses were bilateral pes 
planus, plantar fasciitis, retrocalcaneal bursitis, and 
bilateral hallux valgus disease.

Furthermore, throughout the claims file, the veteran has 
claimed, or the record itself has raised, the claims of 
entitlement to service connection for a bilateral ankle 
disability secondary to her service-connected right heel and 
left heel plantar fasciitis/tendonitis with retrocalcaneal 
bursitis, and service connection for hallux valgus and pes 
planus.  These issues have not been fully addressed by the 
RO.  However, the Board finds that these issues are 
inextricably intertwined with the issue of whether increased 
ratings are warranted for right heel and left heel plantar 
fasciitis/tendonitis with retrocalcaneal bursitis, 
particularly in light of the fact that the medical evidence 
demonstrates that the veteran suffers from numerous foot and 
ankle disabilities that cannot be readily disassociated from 
her service-connected bilateral heel disabilities for the 
purpose of assigning appropriate ratings.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
VA examination or examinations with the 
appropriate specialist or specialists to 
determine the nature, etiology, and 
severity of all of her bilateral foot, 
heel, and ankle disabilities.  
Specifically, the examiner(s) should 
render an opinion as to whether it is at 
least as likely as not whether the 
veteran's non-service-connected foot and 
ankle disabilities, (i.e., pes planus, 
hallux valgus, etc.) are related to 
service or are the result of her service-
connected bilateral heel disabilities.  
The examiner(s) should then comment on 
the level of severity of any associated 
pain and loss of function affecting the 
feet and ankles, and determine, to the 
extent possible, whether any service-
connected symptomatology can be 
disassociated non-service-connected 
symptomatology.  It is imperative that 
the claims file be made available to, and 
be reviewed by, the examiners in 
connection with the examinations.  All 
tests and studies deemed necessary should 
be accomplished. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether her service-connected 
right heel and left heel plantar 
fasciitis/tendonitis with retrocalcaneal 
bursitis should be expanded to include 
other disabilities affecting the foot or 
ankles, on basis of either direct or 
secondary serivce connection.  The RO 
should then determine whether increased 
disability ratings are warranted for the 
veteran's separately rated right heel and 
left heel plantar fasciitis/tendonitis 
with retrocalcaneal bursitis under the 
diagnostic codes and regulations 
applicable to orthopedic, neurologic, and 
muscular disabilities.

3.  If the decision remains adverse, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.  

The purposes of this REMAND are to assist the veteran in the 
development of his claims and to ensure an adequate medical 
record for appellate review.  The Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until she is further notified.  The 
appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
Veterans Law Judge
	Board of Veterans' Appeals
	



 


- 20 -


